Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 1 of 43




           EXHIBIT 21
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 2 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 3 of 43




           EXHIBIT 22
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 4 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 5 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 6 of 43




           EXHIBIT 23
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 7 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 8 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 9 of 43




           EXHIBIT 24
                 Please see attached CD
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 10 of 43




            EXHIBIT 25
                Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 11 of 43




   Democracy Dies in Darkness



New York gynecologist indicted on federal charges of
sexually assaulting patients
By Meryl Korn eld

September 9, 2020 at 7:52 p.m. CDT


The gynecologist accused of sexual assault by the wife of former Democratic presidential candidate Andrew Yang was
indicted on federal charges for the sexual abuse of six women over nearly two decades, according to federal
prosecutors.

Former Manhattan doctor Robert A. Hadden is charged with six counts of enticing women to engage in illegal sex acts,
Audrey Strauss, the acting United States Attorney for the Southern District of New York, announced Wednesday at a
joint news conference with FBI Assistant Director William F. Sweeney Jr.

Hadden, 62, was arrested by federal authorities at 6 a.m. in New Jersey, Strauss said.

Prosecutors allege that Hadden sexually assaulted dozens of women who were his patients at his OB/GYN practice
from 1993 to 2012 “under the guise of purported medical examinations,” Strauss said.

“Hadden acted as a predator in a white coat,” Strauss said.

At least one of the victims listed in the indictment, whom Hadden had delivered himself, was underage during the
alleged assault, Strauss said. It was not immediately clear why federal prosecutors listed six of the growing number of
women who have accused Hadden, and the U.S. attorney’s office declined to comment further.

Hadden targeted unwitting women, according to Strauss, including many victims who saw Hadden as their first
gynecologist.

“Many of Hadden’s victims did not know what to expect during an OB/GYN examination and were less likely to
challenge Hadden when he engaged in sexually abusive behavior,” she said. “As a result, some of his victims
immediately identified Hadden’s conduct as abusive but many didn’t know that his examinations were inappropriate,
and so [they] returned to see him for years.”

The new charges each carry a maximum sentence of 20 years in prison. At a bond hearing later Wednesday, Hadden’s
lawyer, Isabelle Kirshner, argued before Magistrate Judge Robert W. Lehrburger that Hadden should be released from
detention because he is caring for ill family members including his son with mental disabilities. Lehrburger agreed to
his release on a $1 million bond and pre-trial restrictions on where Hadden is allowed to go.

Kirshner declined to comment to The Post about the allegations presented at the news briefing Wednesday, saying she
is representing him only for the arraignment thus far.

Alleged victims also spoke during the bond hearing, including three who shared statements with Assistant U.S.             /
              Case
Attorney Maurene   1:20-cr-00468-RMB
                 Comey under the pseudonymDocument   118-3theFiled
                                           Jane Doe. Citing        08/02/21
                                                              precedent         Page
                                                                        of the case    12 of 43 sex offender
                                                                                    of convicted
Jeffrey Epstein, Comey argued that the anonymous women could also be able to give their side to the court.

“I don’t think [Hadden] deserves any opportunity to prevent justice,” one woman said in a statement. “The court needs
to ensure he has no chance to leave or hurt himself.”




Hadden previously pleaded guilty in 2016 and was given a deal by Manhattan District Attorney Cyrus R. Vance Jr.,
which has been criticized as lax for the allegations levied. Hadden was forced to give up his medical license and register
as a Level 1 sex offender but did not serve time in prison.

Strauss declined to comment on the 2016 deal. Vance’s office told The Washington Post it was involved in the federal
investigation.

“Our office provided substantial assistance leading to today’s indictment, and our continuing investigation — which
examines potential failures by Dr. Hadden's employer and hospital to disclose additional incidents of abuse to our
office and to regulators when required — is intensely active and ongoing,” Vance’s spokesman Danny Frost wrote in an
email.

Anthony T. DiPietro, an attorney who represents more than 100 women accusing Hadden of assault, said he was
thankful for the renewed effort to prosecute Hadden after the case languished for years.

“In some ways, this has been a long time coming, but in others, maybe things are just getting started,” DiPietro said in
an interview. “We’re just grateful that prosecutors at the SDNY are taking a close look at this.”

On behalf of the victims, DiPietro is also suing Columbia University, accusing the administration of knowingly allowing
the abuses to continue unfettered for decades.

“To me, what happened was, Hadden was allowed to negotiate something that closely resembled an early retirement
than a criminal sentence for a sexual felony,” DiPietro said of Hadden’s earlier plea deal.

In an emotional interview with CNN, Evelyn Yang called the punishment a “slap on the wrist.” Yang said she was seven
months pregnant when Hadden assaulted her at the end of a routine appointment.

“I just kind of froze, like a deer in headlights. Just frozen,” she told CNN in January. “ … I remember trying to fix my
eyes on a spot on the wall and just trying to avoid seeing his face as he was assaulting me. Just waiting for it to be
over.”

Marissa Hoechstetter, another Hadden accuser, called the indictment an example of “the collective power of survivors’
voices.”

Hoechstetter echoed Yang’s frustrations with the plea deal, saying the federal case offers the victims a second chance at
justice.

“At a time when the world is focused on criminal justice reforms and the power of district attorneys, the Hadden story
is a shining example of our flawed two-tiered system of justice,” she wrote in an emailed statement. “I hope that
today’s revelation offers hope and encouragement to any of Hadden’s other former patients who wish to come
forward.”

                                                                                                                           /
Shayna Jacobs and Allyson Chiu contributed to this report.
   y                   y                                p
                Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 13 of 43
Read more:

N.Y. attorney general moves to impanel grand jury in case of Daniel Prude after video sparks outcry

After sending a junior staffer 558 texts, some with kissing emoji, Alaska’s attorney general resigns

Prosecutors move to release Florida man they say wrongly served 37 years for murder




                                                                                                       /
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 14 of 43




            EXHIBIT 26
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 15 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 16 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 17 of 43




           EXHIBIT 27
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 18 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 19 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 20 of 43




            EXHIBIT 28
2/19/2021                      NYC Council passes bill to Document
                       Case 1:20-cr-00468-RMB             allow for striking118-3
                                                                            deviant doctors
                                                                                      Filed from birth certificates
                                                                                               08/02/21             - New 21
                                                                                                                 Page     York of
                                                                                                                               Daily
                                                                                                                                  43News
                                                                                                    $1 FOR 12 WEEKS                          LOG IN
       SE C T I ONS
                                                                                                    OFFER ENDS SOON


    NYC health o cials issue new                                   Prince Harry and Meghan                                        Ex-Gotti Jr. prosecut
    COVID guidelines: start                                        con rm they will not return                                    Manhattan DA’s Tru
    wearing two masks                                              as working members of roy…                                     has already intervie



                                                                       ADVERTISEMENT




            POLI T I C S    NE WS




         NYC Council passes bill to allow for
         striking deviant doctors from birth
         certi cates
                                                        By JILLIAN JORGENSEN
                                                  NEW YORK DAILY NEWS | MAR 28, 2019




https://www.nydailynews.com/news/politics/ny-pol-city-council-robert-hadden-birth-certificate-doctors-20190328-v6unj6tzyjfatconfeoqkpnehi-story.html   1/8
2/19/2021                    NYC Council passes bill to Document
                     Case 1:20-cr-00468-RMB             allow for striking118-3
                                                                          deviant doctors
                                                                                    Filed from birth certificates
                                                                                             08/02/21             - New 22
                                                                                                               Page     York of
                                                                                                                             Daily
                                                                                                                                43News




         Robert Hadden, the gynecologist accused of sexually abusing patients, is seen in Manhattan Supreme Court on
         February 23, 2016. (Alec Tabak/for New York Daily News)




         New Yorkers will be able to remove deviant doctors from their children’s birth
         certi cates under a bill passed by the City Council Thursday.


         The bill allows for the removal of the name of the attending doctor from a birth
         certi cate if the doctor had his or her license suspended, revoked or surrendered due to
         misconduct.




https://www.nydailynews.com/news/politics/ny-pol-city-council-robert-hadden-birth-certificate-doctors-20190328-v6unj6tzyjfatconfeoqkpnehi-story.html   2/8
2/19/2021                    NYC Council passes bill to Document
                     Case 1:20-cr-00468-RMB             allow for striking118-3
                                                                          deviant doctors
                                                                                    Filed from birth certificates
                                                                                             08/02/21             - New 23
                                                                                                               Page     York of
                                                                                                                             Daily
                                                                                                                                43News
                                                                       ADVERTISEMENT




         It passed 47-0 after a public crusade led by Marissa Hoechstetter, who was sexually
         abused by Robert Hadden, the gynecologist who delivered her twins.


         “This is an example of how one brave and relentless leader can actually move
         government," Councilman Mark Levine, who sponsored the bill, said of Hoechstetter.




         Hadden was charged with abusing six patients but pleaded guilty to sexually abusing
         just two of them as part of a plea deal that outraged some of his victims because it
         included no jail time. Hoechstetter did not get to bring her own case against Hadden —
         she’s said Manhattan District Attorney Cy Vance Jr.’s of ce incorrectly told her the
         statute of limitations had passed.


         The legislation initially met resistance from Mayor de Blasio’s administration over legal
         concerns — but eventually the administration agreed to support the bill.


         “The pressure from Marissa and the united front here in the Council, perhaps they
         reconsidered their legal analysis,” Levine said. “At the end of the day we got a really good
         bill passed and it’s going to do a great thing for these women.”




https://www.nydailynews.com/news/politics/ny-pol-city-council-robert-hadden-birth-certificate-doctors-20190328-v6unj6tzyjfatconfeoqkpnehi-story.html   3/8
2/19/2021                     NYC Council passes bill to Document
                      Case 1:20-cr-00468-RMB             allow for striking118-3
                                                                           deviant doctors
                                                                                     Filed from birth certificates
                                                                                              08/02/21             - New 24
                                                                                                                Page     York of
                                                                                                                              Daily
                                                                                                                                 43News
     Warren Bu ett Just Poured $15 Billion in What Could be the Hottest Trend of the Decade
     T H E LE G AC Y R E POR T | SPONSORED




     These Cars Are So Loaded It's Hard to Believe They're So Cheap
     LUXUR Y SUVS | SE AR C H AD S | SPONSORED




     Hero Wars For Free. No install
     H E R O WAR S | SPONSORED




     Many failed before. Will you complete the trial?
     Randy Jackson: This 3 Minute Routine Transformed My Health
                                                                          H E RFY
                                                                          UNI  O WAR
                                                                                  H E ALT
                                                                                       S |HSPLABS
                                                                                              ONSOR
                                                                                                  MULT
                                                                                                    E D I -G I 5 SUPPLE ME NT | SP ONSOR E D


            NY D AI LY NE WS

     Disgraced VA doctor who immobilized patients so he could molest them gets 25 years in pris…
            NY D AI LY NE WS

     N.Y. Senate Democrats threaten to limit Cuomo’s emergency COVID powers amid uproar over nursing…
                                                                           By DENIS
                                                                              NELSONSLATTERY
                                                                                      OLIVEIRA


         ORLANDO SENTINEL

    Pictures: Bike Week in Daytona Beach




     This Stock Could Be Like Buying Amazon in 1997
     T H E MOT LE Y FOOL | SPONSORED




     Tommy Chong: Throw Away Your CBD Now
     T OMMY C H ONG | SPONSORED




            NY D AI LY NE WS

     Italian couple plunges off icy cliff during hike, leaving 5-year-old daughter orphaned
            NY D AI LY NE WS

     Chris Harrison’s girlfriend, journalist Lauren Zima, speaks out about ‘Bachelor’ host’s exit
                                                                           By STORM
                                                                              THERESA
                                                                                    GIFFORD
                                                                                      BRAINE
https://www.nydailynews.com/news/politics/ny-pol-city-council-robert-hadden-birth-certificate-doctors-20190328-v6unj6tzyjfatconfeoqkpnehi-story.html   4/8
2/19/2021                     NYC Council passes bill to Document
                      Case 1:20-cr-00468-RMB             allow for striking118-3
                                                                           deviant doctors
                                                                                     Filed from birth certificates
                                                                                              08/02/21             - New 25
                                                                                                                Page     York of
                                                                                                                              Daily
                                                                                                                                 43News
                                                                           By STORM
                                                                              THERESA
                                                                                    GIFFORD
                                                                                      BRAINE


        CHICAGO TRIBUNE

    Donald Trump’s Inauguration Day letter to Joe Biden: An exclusive (very real) draft




            NY D AI LY NE WS

     Sen. Cruz admits he made ‘a mistake’ by flying to sunny Cancun as Texas shivered in the dark
            NY D AI LY NE WS

     Infant dies after ‘frustrated’ mom smacks his head against crib in Manhattan homeless shelter: cops
                                                                           By THOMAS
                                                                              CHRIS SOMMERFELDT,
                                                                                      TRACY, ROCCO
                                                                                                 DAVE
                                                                                                   PARASCANDOLA,
                                                                                                      GOLDINER   NOAH GOLDBERG




     [Photos] She Was A Super Star, Now She's Working 9-5
     G AZ I LLI ONS. C OM | SPONSORED




     Celebrity Trainer: “I Feel Better At 60 Than I Did At 40 Thanks To One Change In My Morning Routine”
     POWE R LI FE BY T ONY H OR T ON | SPONSORED




        CHICAGO TRIBUNE

    An apology to Donald Trump, from the ‘fake news’ media




     At 75, Carly Simon Finally Con rms Who “You’re So Vain” was Written About
     MUSI C OH OLI C S | SPONSORED




     Surrogate Found Out It Wasn't a Baby She Is Carrying
     BOB' S H I D E OUT | SPONSORED




     How Amal Clooney Looks Without Makeup Is Tough To Handle
     Here’s The Plane That The F-15 Has No Chance Against
                                                                          LOAN
                                                                          LI VE STILY
                                                                                   NSUR
                                                                                      | SPANC
                                                                                           ONSOR
                                                                                              E WE
                                                                                                 EDALT H | SP ONSOR E D


            NY D AI LY NE WS

     Off-duty NYPD cop busted for choking his wife during an argument
https://www.nydailynews.com/news/politics/ny-pol-city-council-robert-hadden-birth-certificate-doctors-20190328-v6unj6tzyjfatconfeoqkpnehi-story.html   5/8
2/19/2021                     NYC Council passes bill to Document
                      Case 1:20-cr-00468-RMB             allow for striking118-3
                                                                           deviant doctors
                                                                                     Filed from birth certificates
                                                                                              08/02/21             - New 26
                                                                                                                Page     York of
                                                                                                                              Daily
                                                                                                                                 43News
            NY D AI LY NE WS

     NYPD detective punished for breaking confidential informant rules
                                                                           By GRAHAM
                                                                              THOMAS TRACY
                                                                                     RAYMAN



     We Will Guess Your Education Level in 20 Questions
     BONVOY AG E D . C OM | SPONSORED




     Couple Makes A Bet: No Eating Out, No Cheat Meals, No Alcohol. A Year After, This Is Them
     POST FUN | SPONSORED




     The Amazing Secret Of This Breathable Mask Membrane. That Lets You Breathe Freely All Day Long.
     SPOR T SMASK | SPONSORED




         ORLANDO SENTINEL

    Body camera video: 6-year-old girl cries, screams for help as police arrest her at school




     Diana's Butler Reveals Why Harry Really Married Meghan
     MAT E R NI T Y WE E K . C OM | SPONSORED




     Unhappy Americans Are Saying Goodbye To These States
     MONE Y WI SE . C OM | SPONSORED




         ORLANDO SENTINEL

    ‘It was torture’: Server at Orlando restaurant saves 11-year-old boy from abuse, cops say




    You May Like                                                                                                           Sponsored Links by Taboola



    These Twins Were Named "Most Beautiful In The World," Wait Until You See Them Today

https://www.nydailynews.com/news/politics/ny-pol-city-council-robert-hadden-birth-certificate-doctors-20190328-v6unj6tzyjfatconfeoqkpnehi-story.html    6/8
2/19/2021                    NYC Council passes bill to Document
                     Case 1:20-cr-00468-RMB             allow for striking118-3
                                                                          deviant doctors
                                                                                    Filed from birth certificates
                                                                                             08/02/21             - New 27
                                                                                                               Page     York of
                                                                                                                             Daily
                                                                                                                                43News
    BleacherBreaker




    Harry Potter Star Is Probably The Prettiest Woman In The World
    BridesBlush




    Canceled: These Shows Won't be Coming Back Next Season
    investing.com




    According To CGI, This Is What Historical Figures Really Looked Like
    Taco Relish




         MOST READ


         NYC health o cials issue new COVID guidelines: start wearing two masks
         F E B 18, 2021




         Prince Harry and Meghan con rm they will not return as working members of royal family
         1h




         Ex-Gotti Jr. prosecutor joins Manhattan DA’s Trump probe, has already interviewed Michael
         Cohen
         F E B 18, 2021




                                                                       ADVERTISEMENT




    CONNECT




    TRIBUNE PUBLISHING

    Chicago Tribune                                                                    The Baltimore Sun

https://www.nydailynews.com/news/politics/ny-pol-city-council-robert-hadden-birth-certificate-doctors-20190328-v6unj6tzyjfatconfeoqkpnehi-story.html   7/8
2/19/2021                    NYC Council passes bill to Document
                     Case 1:20-cr-00468-RMB             allow for striking118-3
                                                                          deviant doctors
                                                                                    Filed from birth certificates
                                                                                             08/02/21             - New 28
                                                                                                               Page     York of
                                                                                                                             Daily
                                                                                                                                43News

    Orlando Sentinel                                                                   Sun Sentinel of Fla.

    The Morning Call of Pa.                                                            Hartford Courant

    Daily Press of Va.                                                                 The Virginian-Pilot

    The Daily Meal                                                                     BestReviews



    COMPANY INFO

    Careers                                                                            Contact Us

    Help Center                                                                        Site Map

    Manage Web Notifications                                                           Manage Subscription

    Place an Ad                                                                        Contests

    Media Kit                                                                          Special Sections

    Privacy Policy                                                                     The Active Times

    Terms of Service                                                                   About Us




                                                       Copyright © 2021, New York Daily News




https://www.nydailynews.com/news/politics/ny-pol-city-council-robert-hadden-birth-certificate-doctors-20190328-v6unj6tzyjfatconfeoqkpnehi-story.html   8/8
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 29 of 43




            EXHIBIT 29
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          30 of 43




        IDENTITIES

                                                                                       READ THIS LIST
        NYC Women Are                                                                  A -Year-Old Saw the Looming Crisis. Why
                                                                                       Didn’t TX Leaders?



        Getting Pervy
                                                                                       MICHAEL DALY


                                                                                       ‘Supervillain’ Exposes Tekashi ix ine as a
                                                                                       Mark-Ass Snitch
                                                                                       CHEYENNE ROUNDTREE




        Doctors’ Names                                                                 This Sketchy New Company Wants to Help
                                                                                       Anti-Vaxxers Travel
                                                                                       MARK HAY




        Deleted From Birth                                                             Was He the Dirtiest Influence-Peddler in
                                                                                       Trumpland?
                                                                                       ADAM RAWNSLEY




        Certiﬁcates                                                                    No One Believed This Yemeni Teen When
                                                                                       He Said Cops Beat Him
                                                                                       DEAN OBEIDALLAH



         SCRUBBED

        A new law allows parents whose doctors
                                                                                           JOIN
        have had their medical licenses revoked to
                                                                                           EXCLUSIVE CONTENT
        have the physician’s name scrubbed from
        the documents.                                                                     MY ACCOUNT
        Emily Shugerman
        Gender Reporter         Published Jan. . ,        :   AM ET                        LOG OUT




              COVID-                 2020 is (thankfully) over. Support the NEWSLETTERS
                                   CHEAT                                    fearless journalism
                                                                                   HALF      JOINthat got
                                                                                           U.S.        LOGyou
                                                                                                           IN thro
IMPEACHMENT
       JOIN NOW
                19                 SHEET   POLITICS ENTERTAINMENT  MEDIA  WORLD    FULL   NEWS     SCOUTED   TRAVEL
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates                             1/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          31 of 43




            NYC Council / Flickr



                    Dayna Solomon was heading
                    out for a press conference
                    this fall when her 10-year-old
                    son asked where she was
                    going. Solomon, a chatty
                    creative who works in the
                    fashion industry, had to
                    pause before answering. The
                    press conference was about a
                    New York gynecologist who
                    Solomon says sexually
                    abused her—and who, before
                    his license was revoked, had
                    also delivered her son. She
                                                                                           JOIN
                    settled on telling him a                                               EXCLUSIVE CONTENT
                    toned-down version of the
                    truth, that she was going to                                           MY ACCOUNT
                    talk about a doctor who had                                            LOG OUT
                    behaved badly, before an idea
                    came to her. “Do you want to
                    get his name removed from
                    your birth certificate?” she
                    asked.

                    Under a New York City law
              COVID- CHEAT 2020 is (thankfully) over. Support the NEWSLETTERS
                                                                  fearless journalism
                                                                         HALF      JOINthat got
                                                                                 U.S.        LOGyou
                                                                                                 IN thro
IMPEACHMENT
       JOIN NOW
             that
                19 takes effect
                         SHEET    POLITICS
                                this month,ENTERTAINMENT MEDIA  WORLD    FULL   NEWS     SCOUTED   TRAVEL
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              2/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          32 of 43
                    parents whose doctors have
                    had their medical licenses
                    revoked can get the
                    physician’s name taken off
                    their children’s birth
                    certificates. While the law
                    applies to any kind of
                    misconduct, it was inspired
                    by patients like Solomon,
                    who say they were sexually
                    abused by their doctors.

                    According to the sponsor,
                    City Councilmember Mark
                    Levine, it is the first such law
                    passed in any U.S. city. He
                    said he’d heard from nearly
                    50 survivors of sexual abuse
                    during the legislative process,
                    and he expects many more to
                    come. "Once survivors realize
                    they have this right, I think
                    many more will come
                                                                                           JOIN
                    forward,” he said.                                                     EXCLUSIVE CONTENT
                    Several of those survivors                                             MY ACCOUNT
                    were patients of Solomon’s
                    doctor, Robert Hadden, who
                                                                                           LOG OUT
                    has been accused of sexually
                    harassing or assaulting more
                    than 25 patients. According
                    to court documents, the
                    Columbia-affiliated doctor
                    was accused of everything
                         2020 is (thankfully) over. Support the NEWSLETTERS
              COVID- CHEAT                                      fearless journalism
                                                                       HALF      JOINthat got
                                                                               U.S.        LOGyou
                                                                                               IN thro
IMPEACHMENT
       JOIN NOW
             from              POLITICS ENTERTAINMENT  MEDIA  WORLD                    SCOUTED   TRAVEL
                19 making inappropriate
                      SHEET                                            FULL   NEWS
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              3/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          33 of 43
                    comments to putting his
                    tongue on patients’ vaginas.
                    He was indicted in 2014 on
                    nine different counts of
                    sexual misconduct, but after
                    cutting a deal and pleading
                    guilty to a single felony count
                    of third-degree criminal
                    sexual act and misdemeanor
                    forcible touching, he served
                    no time in jail and was
                    allowed to register as the
                    lowest level of sex offender.




                    Victims Sue
                    USC Over
                    Abusive Gyno:
                    ‘Protecting a
                    Predator’
                     VIOLATED
                    Olivia Messer
                                                                                           JOIN
                                                                                           EXCLUSIVE CONTENT
                    A former patient of Hadden,
                                                                                           MY ACCOUNT
                    Marissa Hoeschetter, was the
                    first to advocate for the new                                          LOG OUT
                    law. She says she got the idea
                    when she pulled out her
                    daughters’ birth certificates
                    to register them for
                    kindergarten and saw his
                    name there, under “attendant
              COVID-
             at           2020
                        CHEAT
                birth.” She      is (thankfully) over. Support the NEWSLETTERS
                            felt strongly                          fearless journalism
                                                                          HALF      JOINthat got
                                                                                  U.S.        LOGyou
                                                                                                  IN thro
IMPEACHMENT
       JOIN NOW                   POLITICS ENTERTAINMENT  MEDIA  WORLD                    SCOUTED   TRAVEL
                19      SHEET                                             FULL   NEWS
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              4/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          34 of 43
                    that he not be allowed to stay
                    in that position of privilege.

                    “[The fact that] his hands
                    were the first in the entire
                    universe to touch my children
                    is something that is deeply
                    sad for me and not something
                    I could change, so I wanted to
                    get his name off of this
                    document,” she told The
                    Daily Beast.

                    “I did not think it would
                    become so complicated,” she
                    added, “but like so many
                    things, it became a battle.”

                    That was five years ago. In
                    the following weeks,
                    Hoeschetter said, she reached
                    out to the New York City
                    Health Department for help,
                    but received no response. She
                                                                                           JOIN
                    says she spent the better part                                         EXCLUSIVE CONTENT
                    of two years going back and
                    forth with the agency before
                                                                                           MY ACCOUNT
                    she finally learned that she                                           LOG OUT
                    would need a court order to
                    remove the name. Even then,
                    Hoeschetter wasn’t sure she
                    would prevail: City policy
                    said court orders could only
                    be used to correct factual
              COVID- such
             errors,      2020
                       CHEAT   is (thankfully) over. Support the NEWSLETTERS
                          as misspellings.                       fearless journalism
                                                                        HALF      JOINthat got
                                                                                U.S.        LOGyou
                                                                                                IN thro
IMPEACHMENT
       JOIN NOW                 POLITICS ENTERTAINMENT  MEDIA  WORLD                    SCOUTED   TRAVEL
                19     SHEET                                            FULL   NEWS
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              5/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          35 of 43



                            “His hands
                          were the ﬁrst
                           in the entire
                            universe to
                             touch my
                             children.”
                                  — Marissa
                                 Hoeschetter


                    Hoeschetter reached out to
                    Levine’s office for assistance.
                    At the time, Levine says, he
                    was surprised to hear that the
                    change couldn’t be made
                    administratively. He had just
                    helped pass a law allowing
                    New Yorkers to change the                                              JOIN
                    gender marker on their birth
                                                                                           EXCLUSIVE CONTENT
                    certificate. He didn’t
                    understand why removing an                                             MY ACCOUNT
                    unlicensed doctor’s name
                                                                                           LOG OUT
                    should be more difficult. “I
                    was shocked to learn of the
                    inflexibility in the law on an
                    issue that seems to be quite
                    common sense,” he said. “So
                    we resolved to fix it by
                    changing the law.”
                                     2020 is (thankfully) over. Support the NEWSLETTERS
                                                                            fearless journalism
                                                                                             JOINthat got
                                                                                                       LOGyou
                                                                                                           IN thro
IMPEACHMENT COVID-
                                   CHEAT                                           HALF    U.S.
             JOIN NOW
              19                   SHEET   POLITICS ENTERTAINMENT  MEDIA  WORLD    FULL   NEWS     SCOUTED   TRAVEL
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              6/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          36 of 43
                    But changing the law would
                    not be easy. After hearing
                    very little from Mayor Bill de
                    Blasio’s team on the
                    proposal, Levine was shocked
                    when administration came
                    out against the bill. At
                    hearing in February,
                    Gretchen Van Wye, the
                    assistant commissioner of the
                    Bureau of Vital Statistics,
                    said the agency was willing to
                    work with the Council on the
                    issue, but that they were
                    concerned about the “legal
                    implications” of the change.
                    Van Wye said that removing
                    the doctor’s name could
                    damage the integrity of the
                    birth certificate and cause
                    other jurisdictions not to
                    respect it.                                                            JOIN
                    Levine was flabbergasted. “It                                          EXCLUSIVE CONTENT
                    was probably one of the most
                    astounding moments in any
                                                                                           MY ACCOUNT
                    hearing I’ve ever chaired,” he                                         LOG OUT
                    said.

                    Levine and Hoeschetter went
                    back to an advocacy
                    campaign, lobbying Council
                    members one-on-one.
                    Eventually, even the Health
                        2020 is (thankfully) over. Support the NEWSLETTERS
              COVID- CHEAT                                     fearless journalism
                                                                      HALF      JOINthat got
                                                                              U.S.        LOGyou
                                                                                              IN thro
IMPEACHMENT
       JOIN NOW
             Department       POLITICS
                        came around,   ENTERTAINMENT  MEDIA  WORLD                    SCOUTED   TRAVEL
                19   SHEET                                            FULL   NEWS
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              7/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          37 of 43
                    and the bill passed
                    unanimously. Hoeschetter
                    brought her daughters to the
                    signing ceremony.




                               “It was
                            probably one
                             of the most
                             astounding
                             moments in
                             any hearing
                              I’ve ever
                              chaired.”
                                — City
                          Councilmember Mark
                                Levine                                                     JOIN
                                                                                           EXCLUSIVE CONTENT
                    The women making the
                    change know that it is largely
                                                                                           MY ACCOUNT
                    symbolic; it will not result in                                        LOG OUT
                    their doctors serving more
                    jail time or take away the
                    pain of what happened. But
                    for many, it is a rare victory
                    over a system they believe is
                    rigged against them. For
             Hadden
              COVID- survivors
                      CHEAT    especially,
                         2020 is (thankfully) over. Support the NEWSLETTERS
                                                                fearless journalism
                                                                       HALF      JOINthat got
                                                                               U.S.        LOGyou
                                                                                               IN thro
IMPEACHMENT
       JOIN NOW
                19    SHEET    POLITICS ENTERTAINMENT  MEDIA  WORLD    FULL   NEWS     SCOUTED   TRAVEL
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              8/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          38 of 43
                    who felt cheated by his plea
                    deal, removing his name
                    from their birth certificates
                    feels like the most justice
                    they have received.

                    "So much of my pregnancy
                    and birth and all that is a
                    negative thing for me, and it's
                    ruined so I'm sort of trying to
                    reclaim a part of that, and
                    this a physical, tangible way
                    to do that,” Hoeschetter said.

                    Other women said the change
                    was primarily about their
                    kids. They didn’t want their
                    children to pull out their
                    birth certificates for a big
                    event—a new job, or a
                    wedding—and be reminded
                    of trauma. One alleged
                    victim, who asked not to be                                            JOIN
                    named, said she was terrified
                    for the day her 11-year-old
                                                                                           EXCLUSIVE CONTENT
                    daughter starts asking                                                 MY ACCOUNT
                    questions about her birth.
                    “She’s the joy of my life,” she
                                                                                           LOG OUT
                    said. “I didn’t want to have
                    anything [negative]
                    associated with such a
                    momentous occasion.”

                    Solomon, meanwhile, said
              COVID-
             her         2020 is (thankfully)
                      CHEAT
                 son has repeatedly asked     over. Support the NEWSLETTERS
                                                                fearless journalism
                                                                       HALF      JOINthat got
                                                                               U.S.        LOGyou
                                                                                               IN thro
IMPEACHMENT
       JOIN NOW
                19    SHEET    POLITICS ENTERTAINMENT  MEDIA  WORLD    FULL   NEWS     SCOUTED   TRAVEL
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              9/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          39 of 43
                    her when they can have
                    Hadden’s name removed. He
                    recently told her he didn’t
                    want any of his friends to see
                    the name of the doctor who
                    delivered him. She even set a
                    calendar reminder on her
                    phone for the day the law
                    took effect: on Jan. 1 of this
                    year.

                    Despite the sadness of the
                    occasion, she said she is
                    excited to show her son when
                    the change is made. “I think
                    it shows an evaluation in our
                    society that we’re able to do
                    that,” she said.




                                                                                           JOIN
                                                                    Loading...
                                                                                           EXCLUSIVE CONTENT
                                                                                           MY ACCOUNT
                                                                                           LOG OUT




              COVID-                 2020 is (thankfully) over. Support the NEWSLETTERS
                                   CHEAT                                    fearless journalism
                                                                                   HALF      JOINthat got
                                                                                           U.S.        LOGyou
                                                                                                           IN thro
IMPEACHMENT
       JOIN NOW
                19                 SHEET   POLITICS ENTERTAINMENT  MEDIA  WORLD    FULL   NEWS     SCOUTED   TRAVEL
https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              10/11
2/19/2021                           NYC Women Are
                    Case 1:20-cr-00468-RMB        Getting Pervy118-3
                                               Document         Doctors’ Names
                                                                          FiledDeleted From BirthPage
                                                                                08/02/21          Certificates
                                                                                                          40 of 43



            ABOUT CONTACT TIPS JOBS ADVERTISE HELP PRIVACY CODE OF ETHICS & STANDARDS DIVERSITY TERMS & CONDITIONS

                                                   COPYRIGHT & TRADEMARK SITEMAP COUPONS


                                                         ©.     The Daily Beast Company LLC




                                       2020 is (thankfully) over. Support the fearless journalism that got you thro

https://www.thedailybeast.com/nyc-women-are-getting-pervy-doctors-names-deleted-from-birth-certificates              11/11
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 41 of 43




            EXHIBIT 30
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 42 of 43
Case 1:20-cr-00468-RMB Document 118-3 Filed 08/02/21 Page 43 of 43
